DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,990,683. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the instant claims can be found in the conflicting claims, and thus are anticipated by those claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (“Price”) (U.S. Patent Number 10,395,221), Koziol et al. (“Koziol”) (U.S. Patent Application Publication Number .
Regarding Claims 1, 10, and 17, Price discloses a system, comprising: 
a processor (Figure 7, item 702); and 
a memory (Figure 7, item 704) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
based on received data, generating vulnerability data representative of a vulnerability associated with first equipment (Figure 1, item 110, Column 5, lines 44-58); 
based on the vulnerability data, determining rectification data (i.e., a security fix) that remedies the vulnerability (Column 5, lines 44-58); and 
instructing a download of the rectification data to be sent to the first equipment (Column 5, lines 44-58).
Price does not expressly disclose wherein the received data is associated with an identifier generated using a multiparty block chain process comprising encrypting media access control data associated with the first equipment, with a first encryption key associated with the first equipment, a second encryption key associated with second equipment, and a third encryption key associated with third equipment.  
In the same field of endeavor (e.g., secure data distribution techniques), Koziol teaches wherein received data is associated with an identifier generated using a process comprising encrypting media access control data associated with first equipment (paragraph 0045).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Koziol’s teachings of secure data distribution techniques with the teachings of Price, for the purpose of providing a simple mechanism to uniquely identify the first equipment.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Versteeg’s teachings of secure data distribution techniques with the teachings of Price, for the purpose of assuring that the security fix information has not been tampered with (i.e., that it was improperly modified).

Regarding Claims 2 and 11, Price discloses wherein the identifier is a unique identifier associated with the first equipment (Column 10, lines 22-38).

Regarding Claims 3 and 12, Koziol teaches wherein the unique identifier is generated as a function of the media access control data associated with the first equipment and a pseudorandom number generator that uses the media access control data as an input to generate the unique identifier (paragraph 0045; i.e., the examiner takes Official Notice that pseudorandom number generators were well known in the art).

Regarding Claims 4 and 13, Price discloses wherein the received data is first data, and wherein the first data is used to obtain, from a group of database equipment, second data representing the rectification data used to configure the first equipment (Column 10, lines 51-57).

Regarding Claim 5, Price discloses wherein the second data comprises identification data representing the vulnerability data (Column 10, lines 51-57).
Regarding Claims 6, 14, and 19, Price discloses wherein the second data comprises firmware patch data used to configure the first equipment (Column 10, lines 44-58).

Regarding Claims 7, 15, and 18, Price discloses wherein the second data comprises software patch data used to configure software in execution on the first equipment (Column 10, lines 44-58).

Regarding Claim 8, Price does not expressly disclose wherein the first equipment is internet of things equipment.  The examiner takes Official Notice that internet of things devices were well known in the art at the time of the invention, as evidenced by U.S. Patent Numbers 10,262,019, 10,333,929, and 10,492,072.

Regarding Claims 9, 16, and 20, Price does not expressly disclose wherein the operations further comprise instructing that the vulnerability data be rendered via a display associated with a virtual reality helmet device.  The examiner takes Official Notice that internet of things devices were well known in the art at the time of the invention, as evidenced by U.S. Patent Numbers 10,262,019, 10,333,929, and 10,492,072.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186